Citation Nr: 1712377	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  06-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including a major depressive disorder and chronic adjustment disorder.

3.  Entitlement to an initial compensable rating service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from rating decisions of the VA Regional Office that declined to reopen the claims of entitlement to service connection for pes planus, an acquired psychiatric disorder, including a major depressive disorder and chronic adjustment disorder, and a low back disorder.  Service connection for pseudofolliculitis was granted in March 2009, evaluated as noncompensably disabling.  The Veteran appeals for a higher initial rating.

By rating decision in May 2011, service connection for degenerative changes at L4-5-S1 with disc disease was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.

The case was remanded to schedule the Veteran for a hearing by Board decision in June 2012.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that the Veteran requested and was scheduled for a Travel Board hearing at the Atlanta, Georgia, RO in January 2017 by letter dated in December 2016.  Evidence of record indicates that the letter was returned as not deliverable and unable to be forwarded.  The Veteran failed to report for the hearing and he was designated a "no show."  

The record reflects, however, that at least two weeks prior to his scheduled hearing appearance, correspondence was received from the Veteran relating that he was not be able to report for his Travel Board hearing and that he would not be available until mid-February or mid-April.  He also stated that his mailing address had changed and indicated that this was one of the reasons he received the letter at a later date.  The Veteran provided a new address.  

Under the circumstances, the Board finds that good cause for failing to report to the January 2017 hearing has been shown such that the Veteran should be rescheduled for a Travel Board hearing pursuant to 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for Travel Board hearing in accordance with applicable procedures.  If the Veteran subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




